DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/201 has been entered.
In the amendments filed on 12/20/2021, claims 1-6 and 8-13 are pending. Claim 1 is amended. Claim 7 is canceled. Claims 10-11 are withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino (JP 2012-131936 A, machine translation in English used for citation except where noted) in view of Sang et al. (US 2013/0115442 A1).
Regarding claim 1, Kirino teaches a curable composition comprising an epoxy group-containing compound [0012], wherein the composition is used for adhesion [0013], which reads on an adhesive composition comprising an epoxy compound. Kirino 
    PNG
    media_image1.png
    353
    582
    media_image1.png
    Greyscale
 (original [0012]), wherein at least one or more of R1, R2, R3, R4, R5, and R6 are substituents represented by the general formula [0012] 
    PNG
    media_image2.png
    432
    663
    media_image2.png
    Greyscale
 [0012], and the other are independently hydrogen atoms or arbitrary substituents, wherein R7, R9, and R9 are arbitrary substituent having 1 or more carbon atoms which may independently have any substituent, wherein when R7, R8, and R9 are combined to form a cyclic structure, a heterocycle, including a polycyclic system, is shown [0012], wherein the compound having the amineimide structure is synthesized by reaction of a carboxylic acid ester with a hydrazine and an epoxy compound [0018], wherein the epoxy compound is polyglycidyl ether derived from aliphatic or aromatic alcohol and epichlorohydrin, polyglycidyl ester derived from polybasic acid and epichlorohydrin, or polyglycidyl ether derived from hydrogenated bisphenol A and epichlorohydrin [0021], wherein when a polyfunctional epoxy resin is used, a compound having a plurality of amineimide structures in the molecule can be obtained [0021]. The specification of the instant application recites that as used herein, the term “aminimide” refers to a molecule, i.e. a monomer or polymer, that comprises at least one aminimide functional group [0023], that as used herein, an “aminimide functional group” comprises an anionic nitrogen bonded to a cationic nitrogen and a carbonyl group according to the 
    PNG
    media_image3.png
    168
    251
    media_image3.png
    Greyscale
 , wherein R and R’ may be the same or different and may be an alkyl group or an aryl group [0023], that as used herein, the term “carbonyl group” refers to a functional group comprising a carbon atom double-bonded to an oxygen atom, which is common to several classes of compounds including, but not being limited to as aldehydes, ketones, carboxylic acids, acid anhydrides, esters, etc [0024], that as used herein, “polymer” refers generally to prepolymers, oligomers, homopolymers, copolymers, or combinations thereof [0022], and that as used herein, “including”, “containing” and like terms are understood in the context of this application to be synonymous with “comprising” and are therefore open-ended and do no exclude the presence of additional undescribed or unrecited elements, materials, ingredients or method steps [0013]. Based on Kirino’s teachings cited above, Kirino’s teachings satisfy the definitions of aminimide, aminimide functional group, carbonyl group, polymer, and comprising that are recited in the specification of the instant application. Kirino’s teachings therefore read on the adhesive composition further comprising a polymeric compound comprising at least two aminimide functional groups as claimed. Kirino teaches that the epoxy group-containing compound is a compound that is cured by a basic compound [0012, 0030], that the composition is heated or irradiated with active energy rays or is cured by heating after irradiation with active energy rays [0012], that the amineimide compound has a base generation ability by an active energy ray or by irradiation with an active energy ray or a combination of irradiation with an active energy ray and heating [0013], and that the epoxy group-containing compound is a compound that is cured or polymerized by the action of a base [0030, 0031], which reads on 
Kirino does not teach with sufficient specificity wherein the polymeric compound is present in an amount of 2-8% by weight based on total weight of the adhesive composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the parts by weight of Kirino’s 
Kirino does not teach that the adhesive composition further comprises rubber particles having a core/shell structure. However, Sang teaches core-shell rubber particles that are present in a structural adhesive composition [0003], wherein the structural adhesive composition is based on a one-part system which includes components of a resinous part and a latent amine curing agent [0004], wherein the resinous part comprises the core-shell rubber particles and epoxy resins [0003]. Kirino and Sang are analogous art because both references are in the same field of endeavor of an adhesive composition comprising an epoxy compound, a curing agent, wherein 
The specification of the instant application recites that as defined herein, a “1K’ or “one-component” adhesive composition, is a composition in which all of the ingredients may be premixed and stored and wherein the reactive components do not readily react at ambient or slightly thermal conditions, but instead only react upon activation by an external energy source [0020]. Based on Kirino’s teachings explained above, all of the ingredients in Kirino’s curable composition, which are Kirino’s amineimide compound and Kirino’s epoxy group-containing compound, are premixed and stored, and they only react upon being heated or being irradiated with active energy 
The Office recognizes that all of the claimed physical properties are not positively taught by Kirino, namely that the composition has less than a 100% increase in viscosity when stored at 25°C for 90 days. However, Kirino view of Sang renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the composition. Furthermore, the instant application recites that as defined herein, a "1K" or "one-component" adhesive composition, is a composition in which all of the ingredients may be premixed and stored and wherein the reactive components do not readily react at ambient or slightly thermal conditions, but instead only react upon activation by an external energy source. In the absence of activation from the external energy source, the composition will remain largely unreacted (having less than a 100 % increase in viscosity when stored at 25°C for 90 days [0020]. As explained above, Kirino in view of Sang meets the limitation wherein the composition comprise a one-component composition, and Kirino teaches that the composition is heated or irradiated with active energy rays or is cured by heating after irradiation with active energy rays [0012] and that the amineimide compound has a base generation ability by an active energy ray or by irradiation with an active energy ray or a combination of irradiation with 
Regarding claim 2, Kirino teaches that the curable composition comprises 0.1 to 50 parts by weight of the amineimide compound with respect to 100 parts by weight of the epoxy group-containing compound [0012], which reads on wherein the epoxy compound is present in an amount of 66.7% to 99.9% by weight based on total composition weight. The % by weight is based on the calculations 100 / (50 + 100) * 100% = 66.7% and 100 / (0.1 + 100) * 100% = 99.9%.
Kirino does not teach with sufficient specificity that the epoxy compound is present in an amount of 50% to 90% by weight based on total composition weight. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Kirino’s epoxy group-containing compound in Kirino’s curable composition to be from 66.7% to 90% by weight based on the total weight of Kirino’s curable composition, which would read on 
Regarding claim 4, Kirino teaches that the amineimide compound has at least one structure represented by the following general formula in the molecule [0012] 
    PNG
    media_image1.png
    353
    582
    media_image1.png
    Greyscale
 (original [0012]), wherein at least one or more of R1, R2, R3, R4, R5, and R6 are substituents represented by the general formula [0012] 
    PNG
    media_image2.png
    432
    663
    media_image2.png
    Greyscale
 [0012], and the other are independently hydrogen atoms or arbitrary substituents, wherein R7, R9, and R9 are arbitrary substituent having 1 or more carbon atoms which 
Regarding claim 5, Kirino teaches that the amineimide compound has at least one structure represented by the following general formula in the molecule [0012] 
    PNG
    media_image1.png
    353
    582
    media_image1.png
    Greyscale
 (original [0012]), wherein at least one or more of R1, R2, R3, R4, R5, and R6 are substituents represented by the general formula [0012] 
    PNG
    media_image2.png
    432
    663
    media_image2.png
    Greyscale
 [0012], and the other are independently hydrogen atoms or arbitrary substituents, wherein R7, R9, and R9 are arbitrary substituent having 1 or more carbon atoms which may independently have any substituent, wherein when R7, R8, and R9 are combined 
Regarding claim 9, the Office recognizes that all of the claimed physical properties are not positively taught by Kirino, namely that the external energy source comprises a temperature of at least 100°C. However, Kirino renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the adhesive composition of claim 1 as explained above, and Kirino renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy compound and the polymeric compound as explained above for claim 1. Furthermore, the instant application recites that the polymeric compound reacts with the epoxy compound upon activation by an external energy source [0005, 0070], that the epoxy, the aminimide-containing compound, and the reaction product react upon activation by an external energy source [0007, 0072], that the compound comprising the at least one aminimide functional group reacts with the epoxy compound upon activation by an external energy source [0032], that the aminimide-containing compound may chemically 
Regarding claim 12, Kirino teaches that the amineimide compound has at least one structure represented by the following general formula in the molecule [0012] 
    PNG
    media_image1.png
    353
    582
    media_image1.png
    Greyscale
 (original [0012]), wherein at least one or more of R1, R2, R3, R4, R5, and R6 are substituents represented by the general formula [0012] 
    PNG
    media_image2.png
    432
    663
    media_image2.png
    Greyscale
 [0012], and the other are independently hydrogen atoms or arbitrary substituents, wherein R7, R9, and R9 are arbitrary substituent having 1 or more carbon atoms which may independently have any substituent, wherein when R7, R8, and R9 are combined 
Regarding claim 13, Kirino teaches that the amineimide compound has at least one structure represented by the following general formula in the molecule [0012] 
    PNG
    media_image1.png
    353
    582
    media_image1.png
    Greyscale
 (original [0012]), wherein at least one or more of R1, R2, R3, R4, R5, and R6 are substituents represented by the general formula [0012] 
    PNG
    media_image2.png
    432
    663
    media_image2.png
    Greyscale
 [0012], and the other are independently hydrogen atoms or arbitrary substituents, wherein R7, R9, and R9 are arbitrary substituent having 1 or more carbon atoms which may independently have any substituent, wherein when R7, R8, and R9 are combined to form a cyclic structure, a heterocycle, including a polycyclic system, is shown [0012], wherein the compound having the amineimide structure is synthesized by reaction of a carboxylic acid ester with a hydrazine and an epoxy compound [0018], wherein the 
    PNG
    media_image4.png
    99
    167
    media_image4.png
    Greyscale
, wherein R and R’ may be the same or different and may be optionally an alkyl group or an aryl group.
Kirino does not teach a specific embodiment wherein R and R’ may be the same or different and may be an alkyl group or an aryl group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Kirino’s 1,1-dimethylhydrazine, 1-benzyl-1-phenylhydrazine, 1-butyl-1-phenylhydrazine, 1-ethyl-1-phenylhydrazine, or 1-phenylhydrazine as Kirino’s hydrazine that is used to synthesize Kirino’s amineimide compound, which would read on wherein R and R’ may be the same or different and may be an alkyl group or an aryl group as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable composition with a similar curability because Kirino teaches that the curable composition comprises the amineimide compound [0012], that the compound .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kirino (JP 2012-131936 A, machine translation in English used for citation except where noted) in view of Sang et al. (US 2013/0115442 A1), as applied to claim 1, and further in view of Carr (US 5,777,045).
Regarding claim 3, Kirino in view of Sang renders obvious the adhesive composition of claim 1 as explained above. Kirino teaches that the curable composition comprises an epoxy group-containing compound [0012].
Kirino does not teach that the epoxy comprises an epoxy-capped polyester. However, Carr teaches a glycidyl-terminated polyester (1:8-10) that is present in an .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kirino (JP 2012-131936 A, machine translation in English used for citation except where noted) in .
Regarding claim 6, Kirino in view of Sang renders obvious the adhesive composition of claim 1 as explained above.
Kirino does not teach that the adhesive composition further comprises an amidine salt. However, Rin teaches a hydroxyl group-containing carboxylic acid salt of a bicyclic amidine [Abstract, 0006, 0011] that is present in an adhesive [0025] composition [Abstract, 0010] that further comprises an epoxy compound and a curing agent, wherein the curing agent reacts with the epoxy compound [Abstract, 0010] upon activation by an external energy source [0027]. Kirino and Rin are analogous art because both references are in the same field of endeavor of a composition comprising an epoxy compound and a compound that reacts with the epoxy compound upon activation by an external energy source. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Rin’s hydroxyl group-containing carboxylic acid salt of a bicyclic amidine to modify Kirino’s curable composition, which would read on wherein the adhesive composition further comprises an amidine salt as claimed. One of ordinary skill in the art would have been motivated to do so because Rin teaches that the hydroxyl group-containing carboxylic acid salt of a bicyclic amidine is beneficial for being a curing catalyst for an epoxy compound [Abstract, 0006, 0011], which would have been desirable for Kirino’s composition because Kirino teaches that the curable composition comprises an epoxy group-containing compound [0012], that the epoxy group-containing compound is a compound that is cured by a basic compound [0012, 0030], and that the epoxy group-.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kirino (JP 2012-131936 A, machine translation in English used for citation except where noted) in view of Sang et al. (US 2013/0115442 A1) as applied to claim 1, and further in view of Hosokawa et al. (US 5,290,883).
Regarding claim 8, Kirino in view of Sang renders obvious the adhesive composition of claim 1 as explained above.
Kirino does not teach that the adhesive composition further comprises a secondary latent catalyst. However, Hosokawa teaches a curing accelerator that is imidazole (4:7-15) that is present in an adhesive (1:11-12) composition that further comprises an epoxy compound (4:7-12) and a heat activatable hardener for the epoxy compound (2:57-60; 4:7-12), wherein the hardener is optionally an aminimide (3:58-63). Kirino and Hosokawa are analogous art because both references are in the same field of endeavor of a composition comprising an epoxy compound and a compound comprising at least one aminimide functional group, wherein the compound reacts with the epoxy compound upon activation by an external energy source. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hosokawa’s curing accelerator that is imidazole to modify Kirino’s curable composition, which would read on the adhesive composition of claim 1, further comprising a secondary latent catalyst as claimed. One of ordinary skill in the art would have been motivated to do so because Hosokawa teaches that the curing accelerator .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-9, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,377,928 B2. Although the claims at issue are not identical, they are not patentably distinct from each the patent claims an adhesive composition comprising an epoxy compound, a polymeric compound comprising at least two aminimide functional groups, wherein the polymeric compound reacts with the epoxy compound upon activation by an external energy source, wherein the polymeric compound is present in an amount of 2-8% by weight based on total weight of the adhesive composition, and a secondary latent catalyst (claim 1), the adhesive composition further comprising rubber particles having a core/shell structure (claim 7), wherein the adhesive composition has less than 100% increase when stored at 25°C for 90 days (claim 1), which reads on wherein the composition comprises a one-component composition as claimed.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,377,928 B2 as applied to claim 1, and further in view of Kirino (JP 2012-131936 A, machine translation in English used for citation except where noted).
Claims 1-8 of the patent renders obvious the adhesive composition of claim 1 as explained above. The patent claims that the adhesive composition comprises a polymeric compound comprising at least two aminimide functional groups, wherein the polymeric compound reacts with the epoxy compound upon activation by an external energy source (claim 1), wherein the polymeric compound comprises a reaction product of reactants comprising a polyepoxide, a hydrazine comprising a trivalent nitrogen, and a reactant comprising a carbonyl group (claim 4).

    PNG
    media_image4.png
    99
    167
    media_image4.png
    Greyscale
, wherein R and R’ may be the same or different and may be an alkyl group or an aryl group. However, Kirino teaches an amineimide compound having at least one structure represented by the following general formula in the molecule [0012] 
    PNG
    media_image1.png
    353
    582
    media_image1.png
    Greyscale
 (original [0012]), wherein at least one or more of R1, R2, R3, R4, R5, and R6 are substituents represented by the general formula [0012] 
    PNG
    media_image2.png
    432
    663
    media_image2.png
    Greyscale
 [0012], and the other are independently hydrogen atoms or arbitrary substituents, wherein R7, R9, and R9 are arbitrary substituent having 1 or more carbon atoms which may independently have any substituent, wherein when R7, R8, and R9 are combined to form a cyclic structure, a heterocycle, including a polycyclic system, is shown [0012], wherein the compound having the amineimide structure is synthesized by reaction of a carboxylic acid ester with a hydrazine and an epoxy compound [0018], wherein the epoxy compound is polyglycidyl ether derived from aliphatic or aromatic alcohol and epichlorohydrin, polyglycidyl ester derived from polybasic acid and epichlorohydrin, or polyglycidyl ether derived from hydrogenated bisphenol A and epichlorohydrin [0021], wherein when a polyfunctional epoxy resin is used, a compound having a plurality of amineimide 
    PNG
    media_image4.png
    99
    167
    media_image4.png
    Greyscale
, wherein R and R’ may be the same or different and may be an alkyl group or an aryl group as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of obtaining a polymeric compound comprising at least two aminimide functional groups, wherein the polymeric compound reacts with the epoxy compound upon activation by an external energy source, because Kirino teaches that the hydrazine that is 1,1-dimethylhydrazine, 1-benzyl-1-phenylhydrazine, 1-butyl-1-phenylhydrazine, 1-ethyl-1-phenylhydrazine, or 1-phenylhydrazine [0020] is used to synthesize an amineimide compound by reaction of a carboxylic acid ester with the hydrazine and an epoxy compound [0018], that a curable composition comprises an epoxy group-containing compound and the amineimide compound [0012], that the composition is heated or irradiated with active energy rays or is cured by heating after irradiation with active energy rays [0012], that the amineimide compound has a base generation ability by an active energy ray or by irradiation with an active energy ray or a combination of irradiation with an active energy ray and heating [0013], and that the epoxy group-containing compound is a compound that is cured or polymerized by the action of a base [0030, 0031], and because the patent claims that the polymeric compound comprises a reaction product of reactants comprising a polyepoxide, the hydrazine comprising a trivalent nitrogen, and a reactant comprising a carbonyl group (claim 4), that the polymeric compound comprises at least two aminimide functional .

Response to Arguments
Applicant’s arguments, see p. 4-8, filed 12/20/201, with respect to the rejection(s) of claim(s) 1-2, 4-5, 9, and 12-13 under 35 U.S.C. 103 as being unpatentable over Kirino (US 2012/0095124 A1) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 4-8, filed 12/20/201, with respect to the rejection(s) of claim(s) 3 under 35 U.S.C. 103 as being unpatentable over Kirino (US 2012/0095124 A1) as applied to claim 1, and further in view of Carr (US 5,777,045) have been fully considered, and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 4-8, filed 12/20/201, with respect to the rejection(s) of claim(s) 6 under 35 U.S.C. 103 as being unpatentable over Kirino (US 2012/0095124 A1) as applied to claim 1, and further in view of Rin et al. (JP 2000-086743 A, machine translation in English used for citation) have been fully considered, and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 4-8, filed 12/20/201, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. 103 as being unpatentable over Kirino (US 2012/0095124 A1) as applied to claim 1, and further in view of Hosokawa et al. (US 5,290,883) have been fully considered, and are responded to by the new grounds of rejection in this Office action.
12/20/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that Applicant will consider filing a terminal disclaimer in compliance with 37 CFR 1.321(c) upon indication of allowable subject matter of the claims pending in the instant application (p. 7), the rejection of claims 1-6, 8-9, and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,377,928 B2 is maintained since Applicant did not file a terminal disclaimer.
Applicant’s arguments, see p. 7, filed 12/20/201, with respect to the rejection(s) of claim 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,377,928 B2 as applied to claim 1, and further in view of Kirino (US 2012/0095124 A1) have been fully considered, and are responded to by the new grounds of rejection in this Office action.
In response to the applicant’s argument that rejoinder of withdrawn claims 10 and 11 is requested (p. 8), claims 10 and 11 are withdrawn and are not eligible for rejoinder because no claims are allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767